Exhibit 10.2

Summary Description of Executive Incentive Compensation Plan

Our annual executive incentive bonuses are intended to compensate officers for
achieving our annual financial goals at corporate levels (and for achieving
measurable individual annual performance objectives). Our annual incentive bonus
plan provides for a cash bonus, dependent upon the level of achievement of the
stated corporate goals (and personal performance goals), calculated as a
percentage of the officer’s base salary. The annual incentive bonus ties
incentive compensation to net earnings per share as reported in the Company’s
audited financial statements adjusted for certain items (“BEPS”). Under this
plan, the Compensation Committee establishes a minimum BEPS target that must be
reached before any bonuses are earned. The target BEPS is based upon the
annually established financial growth plan and goal. The Compensation Committee
also establishes for each participant in the Plan, including executive officers,
individual incentive amounts (“TIA”) that may be earned, in whole or in part,
depending upon whether the minimum BEPS target is reached and by how much it is
exceeded during the fiscal year. At the minimum target BEPS level, the plan
participants will earn a bonus equal to 79% of the TIA. For 2010, the target
incentive awards (as a percentage of base salary) will be as follows: Chief
Executive Officer, 40%; Chief Financial Officer, 40%; Chairman, 40%; President,
40% and Executive Vice President, 40%. The payout continues to increase as BEPS
increases and there is no maximum payout for the target bonus. The BEPS level
for 100% payout of the TIA is equal to $0.60 per share. The Company’s BEPS as
adjusted for bonus purposes was $0.58 for the year ended December 31, 2009 and
$0.63 for the year ended December 31, 2008. Any incentive compensation earned
under this plan is paid during February of the following year.